Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4-7, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagchi et al. (US 9240128 B2).

Claim 1	Bagchi teaches a computer system comprising: 
a processing unit operatively coupled to memory; (FIG. 3, CPU 311, ROM 316)
a knowledge engine (FIG. 1, Col. 4, Lines 33-37, Question Answering System 100) in communication with the processing unit, the knowledge engine to evaluate source reliability, including: 
an assessment manager (FIG. 1, Question Answering System 100, that specifically assess reliability of candidate answers) to assess reliability of a source, including: 
present ground truth question and answer data to the source;  (FIG. 1, Hypothesis Generation 113 and Primary Search 115, Col. 6, Lines 23-49, presenting the question and candidate answer back to the source 103 as a hypothesis)
receive source answer data; (FIG. 1, Candidate Answer Generator 117, Col. 6, Line 65-Col. 7, Line 11, receiving a candidate answer as source answer data)
evaluate the received source answer data; (FIG. 1, Soft Filtering 119, Col. 7, Lines 22-30, evaluating an initial set of candidates according to scoring algorithms) and 
calculate a source reliability score of the source based on the presented ground truth data and the source answer data; (FIG. 1, Soft Filtering 119, Col. 7, Lines 22-30, calculating a likelihood of a candidate answer being a lexical answer type)
a director (FIG. 1, Question Answering System 100 that applies assess source reliability) to dynamically apply the assessed source reliability to a submission, including: 
obtain source response data responsive to the applied submission; (FIG. 1, Supporting Evidence Retrieval 125, Col. 7, Lines 48-60, obtain source evidence data, wherein evidence data comprises source response data, to a candidate answer, wherein the candidate answer is a submission to the system) and 
apply the source reliability score to the source response data; (FIG. 1 Deep Evidence Scoring 127, Col. 7, Lines 61-64, scoring the source response data) and 
the response data selectively presented based on the applied source reliability. (FIG. 1, Final Merging and Ranking 123 and Answer and Confidence 131, Col. 9 Lines  28-Col 10, Lines 13, presenting the data based on the source response reliability)

Claim 4	Bagchi teaches Claim 1, and further teaches a natural language processing (NLP) manager to observe a communication, and apply natural language processing (NLP) to the communication, the NLP to identify submission data for presentation to the source. (Bagchi, Col. 2, Lines 44-53, wherein the system includes natural language processing for answering questions, i.e. observing a communication and applying the natural language processing to the communication)

Claim 5	Bagchi teaches Claim 1, and further teaches wherein the dynamic application of the assessed source reliability to the response data further comprising the director to adjust a weighting of the source response data, wherein the adjustment corresponds to a confidence level associated with source reliability. (Bagchi, Col. 10, Lines 19-23, wherein confidence weighting techniques are applied to assessments of reliability)

Claim 6	Bagchi teaches Claim 1, and further teaches a machine learning (ML) manager (Bagchi, Col. 7, Lines 31-39, were the soft filter utilized machine learning to apply t o the candidate answers) to apply a machine ML algorithm to the source, including:
evaluate a plurality of source answers to a submitted question, each source answer having string data with one or more feature values, the evaluation including an assessment of a correlation between each source answer feature value and the source reliability score; (Bagchi, FIG. 1, Soft Filtering 119, Col. 7, Lines 22-30, evaluating an initial set of candidates according to scoring algorithms) and
apply the assessed correlation to the obtained source response data, wherein the correlation is a factor in the application of the source reliability score to the source response data. (Bagchi, FIG. 1 Deep Evidence Scoring 127, Col. 7, Lines 61-64, scoring the source response data)

Claim 7 is taught by Bagchi as described for Claim 1. 
Claim 10-12 are taught by Bagchi as described in Claims 4-6 respectively.
Claim 13 is taught by Bagchi as described for Claim 1. 
Claim 15-17 are taught by Bagchi as described in Claims 4-6 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-3, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 9240128 B2) in view of Murdock et al. (US 20170046624 A1)

Claim 2	Bagchi teaches Claim 1, and but does not explicitly teach the director to obtaining two or more submission responses from two or more sources, including a first response obtained from a first source and a second response obtained from a second source, the director to calculate a first response reliability score and a second response reliability score, and to sort the first and second responses based on the first and second reliability scores. 
From a related technology, Murdock teaches obtaining two or more submission responses from two or more sources, including a first response obtained from a first source and a second response obtained from a second source, (FIG. 3, steps 303 and 304, ¶0041, obtaining a set of responses from a first and second source) and 
calculating a first response reliability score and a second response reliability score, (FIG. 3, steps 406 and 308, ¶0041, calculating a reliability score using weights based on levels of trust, i.e. reliability) and to sort the first and second responses based on the first and second reliability scores. (¶0046, ranking the answers based on reliability scores)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bagchi in view of the teachings of Murdock in order to more efficiently assess various submission responses based on known reliability.

Claim 3	Bagchi in view of Murdock teaches Claim 2, and further teaches the director to apply indicia to the selectively presented response data , the applied indicia corresponding to the calculated response reliability scores. (Bagchi, FIG. 1, Final Merging and Ranking 123 and Answer and Confidence 131, Col. 9 Lines  28-Col 10, Lines 13, wherein the indicia is the ranking of the answer which correlates to the reliability scores)

Claims 8-9 are taught by Bagchi in view of Murdock as described in Claims 2-3 respectively.
Claim 14 is taught by Bagchi in view of Murdock as described in Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US 20180157934 A1) 
Sawada (US 20210133474 A1) 
Welinder et al. (US 20130346356 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442